EXHIBIT 12.2 CERTIFICATION I, José Antônio de Almeida Filippo, certify that: 1. I have reviewed this amendment No. 2 to the annual report on Form 20-F of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: November 4, 2010 By: /s/ José Antônio de Almeida Filippo Name: José Antônio de Almeida Filippo Title: Chief Financial Officer
